Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1 and 13 have been amended and claim 2 has been canceled. Claims 1, 3-22 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 4, 6, 12, 13 -14, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart (Pub 20180139424) in view of Grungdhofer (Pub 20170070711) in view of Ajito (Pub 20080136976) in view of Mitsui (Pub 20170257576).

Regarding claims 1 and 13, Urquhart discloses a projection system comprising: 
a first projector, adapted to project a spherical target image (55a-1 or 55a-2 fig 6); 
a dome screen, adapted to receive the spherical target image, (60a fig 6); 
and a processor, coupled to the first projector and configured to generate a first prewarp image according to a target image, and a spatial relationship between the dome screen and a viewing point, wherein the first projector performs projection according to the first prewarp image so as to form the spherical target image at the viewing point,(75a fig 6; 62’ and 60’ fig 4 for target image and prewarp image respectively; Para. [0044] for spatial relationship between screen and viewing point i.e. eye-point mapping). 


In a similar field of endeavor, Grundhofer discloses:
a first camera coupled to the processor, wherein the first projector projects a first preset image to the dome screen and the first camera captures an image of the dome screen to obtain a first deformed image, (see 106 fig 1B for camera; and 110 for dome screen captured image of a preset image such as a structured light pattern image Para. [0005]); and
determining projector to screen relationship (S206 mapiping projection frusta onto image plane of projector). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urguhart by incorporating the teaching of Grundhofer for the common purpose of displaying undistorted images. 
	
	The combination thus far does not disclose wherein the first preset image, provided by the processor, comprises a plurality of control points, the plurality of control points have different patterns to be projected on the dome screen by the first projector.  
	In a similar field of endeavor, Ajito discloses geometric correction method wherein the first preset image, provided by the processor, comprises a plurality of control points, the plurality of control points have different patterns to be projected on the dome screen by the first projector, (projecting on a dome shaped screen Para. [0072] having numbered controlled points fig 11 (a-d); the numbers 1, 2, 3 are construed as plurality of control points having 
	
Uquhart, Grundhofer, Mallet do not explicitly disclose a distance between a position of the viewing point and a position of a center of sphere of the dome screen is at least greater than or equal to a distance of a sphere radius/tan(fov/2) of the dome screen, where fov is a viewing angle. 
In a similar field of endeavor, Mitsui discloses communication terminal, image management apparatus, image processing system wherein a distance between a position of the viewing point and a position of a center of sphere of the dome screen is at least greater than or equal to a distance of a sphere radius/tan (fov/2) of the dome screen, where fov is a viewing angle, (Para. [00388]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Mitsui for the common purpose of inclusion of whole image region within an intended viewpoint.  

Regarding claim 3, Urquhart discloses wherein the processor is configured to calculate a spatial relationship between the first projector, the first camera, and the dome screen according to the first preset image and the first deformed image, (Para. [0052]).  



Regarding claims 6 and 16, Urquhart discloses further comprising: a second projector, coupled to the processor, (55a-1 or 55a-2 fig 6) wherein the processor is configured to: calculate the spherical target image according to the target image and the spatial relationship between the dome screen and the viewing point, (Para. [0044]); select a first part image of the spherical target image according to the spatial relationship between the first projector and the dome screen and a first projection range of the first projector, (overlap Para. [0043]); and generate the first prewarp image according to the first part image and the spatial relationship between the first projector and the dome screen, (Para. [0049-0050] spatial relationship, mapping, and correction).

Regarding claims 12 and 22, Urquhart discloses first and second projectors projecting on a dome screen and synthesizing a spherical image on a dome screen, see claim 1. 

In a similar field of endeavor, Grundhofer discloses automatic registration of multi-projector dome images wherein the first preset image comprises a plurality of control points, and the step of calculating the spatial relationship between the first projector, the first camera, and the dome screen according to the first preset image and the first deformed image comprises:
 	obtaining a plurality of corresponding control points in the first deformed image corresponding to the plurality of control points;   
calculating a relative angle and a displacement direction between the first projector and the first camera according to the plurality of control points and the plurality of corresponding control points;   
and calculating a plurality of coordinate points in a three-dimensional space corresponding to the plurality of control points and the plurality of corresponding control points according to the relative angle, the displacement direction, and a known radius of the dome screen to calculate the spatial relationship between the first projector, the first camera, and the dome screen,(Para. [0022] relative angle i.e. orientation of camera and displacement direction i.e. pose information; [0033] camera-projector correspondences and global coordinates defined using radius information [0038] and fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to . 

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Ajito in view of Mitsui in view of Dorbie (Pub 20180365815).

Regarding claims 5 and 15, Urquhart discloses wherein the processor is configured to: calculate the spherical target image according to the target image, the spatial relationship between the dome screen and the viewing point, (see claim 1 and Para. [0044]). However, intrinsic parameters are not disclosed. 

In a similar field of endeavor, Dorbie (Pub 20180365815) discloses re-projection for post render latency compensation wherein an intrinsic parameter corresponding to the viewing point, (Para. [0030-0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating Dorbie for the common purpose of correcting displayed images. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Ajito in view of Mitsui in view of Surati (U.S. 6456339).


In a similar field of endeavor, Surati (U.S. 6456339) discloses super resolution display wherein the processor is further configured to:  select a second part image of the target image according to a spatial relationship between the second projector and the screen and a second projection range of the second projector; and generate a second prewarp image according to the second part image and the spatial relationship between the second projector and the screen, wherein the second projector performs projection according to the second prewarp image, (selecting an overlapping region corresponding to a given projector, see fig 2A – 2B geometric correction per projector according to screen relationships such as illustrated fig 3, and warping such as illustrated in Fig 4B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Surati for the common purpose of correcting multi-projector overlapping regions. 

Regarding claims 8 and 18, Urguhart discloses first and second projectors projecting on a dome screen, see claim 1. However, projecting a preset image and capturing an image of a screen and determining projector-screen-camera relationship is not explicitly disclosed. 
In a similar field of endeavor, Surati discloses wherein the second projector projects a second preset image to the screen, and the first camera captures an image of the screen to obtain a second deformed image, wherein the processor is further configured to: calculate a 

Regarding claims 9 and 19, Urquhart discloses first and second projectors projecting on a dome screen and synthesizing a spherical image on a dome screen, see claim 1 and Para. [0042] first and second projected content is synthesized, i.e. combined.  
However, adjusting brightness and projecting first and second prewar images based on adjustments is not explicitly disclosed. 
In a similar field of endeavor, Surati discloses wherein the first projection range and the second projection range comprise an overlap region on the screen, and the processor is further configured to: adjust a brightness of the first prewarp image and the second prewarp image, wherein the first projector performs projection according to the adjusted first prewarp image, and the second projector performs projection according to the adjusted second prewarp image to form a synthetic image on the dome screen, wherein a brightness of the synthetic image corresponding to the overlap region is identical to a brightness of the target image corresponding to the overlap region, (fig 4b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Surati for the common purpose of correcting multi-projector overlapping regions.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Ajito in view of Mitsui in view of Surati in view of Tan (Pub 20100141780).

Regarding claims 10 and 20, Urquhart discloses first and second projectors projecting on a dome screen and synthesizing a spherical image on a dome screen, see claim 1. Surati discloses adjusting image brightness of overlap regions per projector, see claim 9. However, brightness masks are not explicitly disclosed. 
In a similar field of endeavor, Grundhofer discloses intensity correction for projection system wherein the processor is configured to: establish a first brightness mask according to the first part image and the spatial relationship between the viewing point and the dome screen, and establish a second brightness mask according to the second part image and the spatial relationship between the viewing point and the dome screen, (Para. [0059] mask per each projector based on pixel correspondence Para. [0024] where a camera FOV is a viewing point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart and Surati by incorporating the teachings of Grundhofer for the common purpose of adjusting multi-projected images. 
The combination thus far does not explicitly disclose normalization. 

In a similar field of endeavor, Tan discloses view projection matrix based on high performance low latency display pipeline comprising: 

 normalizing the first brightness mask and the second brightness mask, (Para. [0280]);  
generating a first prewarp brightness mask according to the normalized first brightness mask and the spatial relationship between the first projector, the viewing point, and the dome screen, (Para. [0279-0280] projector-camera pair fig 39); 
generating a second prewarp brightness mask according to the normalized second brightness mask and the spatial relationship between the second projector, the viewing point, and  the dome screen, (Para. [0280] projector-camera pair fig 39); 
and adjusting the brightness of the first prewarp image and the second prewarp image respectively by using the first prewarp brightness mask and the second prewarp brightness mask, (Para. [0286). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart and Surati by incorporating the teachings of Tan for the common purpose of correcting overlapping regions when multiple projectors are used. 

Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Ajito in view of Mitsui in view of Lim (Pub 20080285843).

Regarding claims 11 and 21, Urquhart discloses first and second projectors projecting on a dome screen, first and second cameras, (fig 1) and synthesizing a spherical image on a dome screen, see claim 1.


In a similar field of endeavor, Lim (Pub 20080285843) discloses camera-projector duality and multi-projector 3D reconstruction comprising second camera coupled to the processor, wherein the second projector projects a second preset image to the dome screen, and the second camera captures an image of the dome screen to obtain a second deformed image, wherein the first camera captures a third preset image displayed on the dome screen to obtain a third deformed image, and the second camera captures the third preset image displayed on the dome screen to obtain a fourth deformed image, wherein the processor is further configured to: calculate a spatial relationship between the second projector, the second camera, and the dome screen according to the second preset image and the second deformed image; and calculate a spatial relationship between the first camera and the second camera according to the third deformed image and the fourth deformed image to obtain a spatial relationship between the first projector, the second projector, and the dome screen, (fig 1A-1D, fig 5 and fig 7 illustrate different calibrations, i.e. between cameras, between projectors, as well as between cameras and projectors; examiner further notes 1st, 2nd, 3rd, 4th images depends on which is calibrated first. In other words, a 1st and 2nd images are captured when projector-camera is calibrated. And camera to camera calibration may require subsequent or different set of images such as 3rd and 4th images.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Lim for the common purpose of calibrating different projectors when projecting on a non-uniform surface/plane. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422